Citation Nr: 0724370	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  02-20 188	)	DATE
	)
	)


THE ISSUES


1.  Whether there was clear and unmistakable error (CUE) in a 
November 8, 1988 Board decision that denied restoration of a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disability.  

2.  Whether there was clear and unmistakable error (CUE) in a 
November 8, 1988 Board decision that denied entitlement to a 
disability evaluation in excess of 40 percent for service-
connected herniated nucleus pulposus, L4-L5.  


REPRESENTATION

Moving party represented by:  Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The moving party is a veteran who had active service from 
April 1974 until October 1978.  

In January 2004, the Board considered whether there was clear 
and unmistakable error in an October 1, 1986 rating decision 
that terminated the veteran's total disability rating based 
on individual unemployability due to service-connected 
disability and reduced the veteran's disability rating for 
his service-connected herniated nucleus pulposus, L4-L5, from 
60 percent to 40 percent.  It was determined that the October 
1986 rating decision being challenged had been subsumed by a 
supervening Board decision in November 1988.  On that basis, 
the veteran's appeals as to the October 1986 rating action 
were denied as a matter of law.

The veteran then moved to partially appeal the Board's 
January 2004 decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a February 2005 Order, the 
Court dismissed the issues denied as a matter of law in the 
Board's decision as to the October 1986 rating decision.  
However, it was found that the veteran had raised the issue 
of CUE as to the November 1988 Board determination.  Thus, 
the Court concluded that the Board must address the issue of 
CUE as to the November 1988 Board decision.  The matter was 
remanded back to the Board to achieve this purpose.   

Most recently, in a July 2005 decision, the Board found that 
the Board's November 1988 decision did not contain CUE as to 
the denial of a restoration of a TDIU award and an increased 
rating for herniated nucleus pulposus, L4-L5.  In a January  
2007 Order, the Court vacated the July 2005 Board decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand (Joint 
Motion). 





FINDINGS OF FACT

1.  In a November 1988 decision, the Board denied restoration 
of TDIU rating and further denied a claim of entitlement to a 
rating in excess of 40 percent for herniated nucleus 
pulposus, L4-L5.  

2.  The correct facts, as known at the time, were before the 
Board in November 1988.

3.  There is no showing that the Board misapplied the law, as 
it existed at the time of the November 1988 determination.


CONCLUSION OF LAW

1.  The November 1988 Board decision which denied restoration 
of a TDIU award did not contain CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400 - 20.1411 (2006); 38 C.F.R. 
§ 3.343 (1988).

2.  The November 1988 Board decision which denied entitlement 
to a rating in excess of 40 percent for herniated nucleus 
pulposus, L4-L5, did not contain CUE.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400 - 20.1411 (2006); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1988).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The veteran here contends that the RO committed clear and 
unmistakable error in connection with a November 1988 Board 
decision.  Although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (Aug. 30, 2001) the Court held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday v. Principi, 14 Vet. App. 280 (2000).  
However, the Court further indicated that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging CUE is not pursuing a claim for benefits, 
but rather is collaterally attacking a final decision.  Thus, 
a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002), 
cannot encompass a person seeking revision of a final 
decision based upon CUE.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
CUE motions.  See also 38 C.F.R. § 20.1411(c) and (d) (2006).

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claims are not subject 
to the provisions of the VCAA.  The Board hastens to point 
out that general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2006).  The veteran and 
his attorney have been accorded ample opportunity to present 
evidence and argument on this matter.  They have not pointed 
to any pertinent evidence which exists and which has not been 
associated with his VA claims folder and they have not asked 
that any additional evidence be obtained.  The Board observes 
in this connection that, in general, a CUE claim does not 
involve the submission of additional evidence apart from what 
already resides in the claims folder.  

Legal Criteria

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to the Court and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400.

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  Review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  To warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1403.

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to re-filing under this subpart.

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors 
that are undebatable, so that it can be said that reasonable 
minds could only conclude that the original decision was 
fatally flawed at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992).  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made; however, a special rule exists for prior Board 
decisions issued on or after July 21, 1992, which provides 
that the record existing when those decisions were made 
includes relevant documents possessed by VA not later than 90 
days before such record was transferred to the Board for 
review in reaching that decision, provided that the documents 
could reasonably be expected to be part of the record. 38 
C.F.R. § 20.1403(b).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).

VA regulations include examples of situations that are not to 
be considered CUE: (1) a new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision, (2) a VA failure to fulfill the duty to assist, and 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there was a change in the interpretation of the 
statute or regulation.  38 C.F.R. § 20.1403(e).

Analysis

In 1999, the veteran moved for revision of the decision to 
terminate his TDIU rating and rate his back disability at 40 
percent.  He argued that the VA examination was inadequate, 
that he was not employable at that time, and that the RO had 
failed to consider applicable regulatory provisions.  In June 
2007, the veteran's attorney submitted a brief with further 
argument as to CUE.  The attorney argued that the Board had 
erred by not properly applying the standard of proof in 
38 C.F.R. § 3.343(c), that there was insufficient evidence in 
1988 establishing that the veteran was actually employable, 
and that the medical evidence showed the criteria necessary 
for assignment of a 60 percent rating for the veteran's back 
disability.

When viewed together, the Board concludes that the veteran's 
motion for revision in conjunction with the attorney's 
arguments are enough to satisfy the requirements of clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  See 38 C.F.R. 
§ 20.1404(b), supra; see also Canady v. Nicholson, 20 Vet. 
App. 393 (2006) (authorizing the Board to read 
sympathetically requests for revision based upon CUE).  

As indicated above, only the law in effect at the time of the 
challenged Board decision may be taking into consideration in 
determining CUE.  See 38 C.F.R. § 20.1403; see also Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) [a determination 
that there was clear and unmistakable error must be based on 
the law that existed at the time of the prior adjudication in 
question].  

The criteria in effect in 1988 for termination of total 
disability ratings was found at 38 C.F.R. § 3.343(c), which 
stated, in pertinent part, that:  in reducing a rating of 100 
percent service-connected disability based on individual 
unemployability, there must be a determination that actual 
employability is established by clear and convincing 
evidence.  Where a veteran is undergoing vocational 
rehabilitation, education or training, the rating will not be 
reduced by reason thereof unless there is received evidence 
of marked improvement or recovery in physical or mental 
conditions or of employment progress, income earned, and 
prospects of economic rehabilitation, which demonstrates 
affirmatively the veteran's capacity to pursue the vocation 
or occupation for which the training is intended to qualify 
him or her, or unless the physical or mental demands of the 
course are obviously incompatible with total disability.  If 
a veteran with a total disability rating for compensation 
purposes based on individual unemployability begins to engage 
in a substantially gainful occupation during the period 
beginning on February 1, 1985, and ending on January 31, 
1989, the veteran's rating may not be reduced solely on the 
basis of having secured and followed such substantially 
gainful occupation unless the veteran maintains the 
occupation for a period of 12 consecutive months. For 
purposes of this subparagraph, temporary interruptions in 
employment which are of short duration shall not be 
considered breaks in otherwise continuous employment.  See 38 
C.F.R. § 3.343 (1988). 

The criteria in 1988 for evaluating the veteran's back 
disability was found at 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  Under this Code, a 40 percent disability evaluation 
was warranted where there is severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  A 
60 percent disability evaluation is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1988).

CUE- TDIU

Historically, the veteran underwent back surgery in May 1984.  
He was subsequently awarded a total rating for a period of 
convalescence pursuant to 38 C.F.R. § 4.30.  That award was 
granted in a November 1984 rating action.  Next, in December 
1984, the veteran applied for a total disability rating on 
the basis of individual unemployability due to service-
connected disability.  His request for TDIU was granted in a 
January 1985 rating determination and an effective date of 
November 1, 1984 was assigned.  

The veteran was examined by VA in June 1986.  On the basis of 
the findings gleaned from such examination, the RO, in an 
October 1986 rating decision, terminated his TDIU grant as of 
December 31, 1986.  The veteran appealed that determination 
and the matter ultimately came before the Board in November 
1988.

The pertinent evidence of record at the time of the November 
1988 Board decision included VA outpatient treatment reports 
dated in 1986, a June 1986 VA examination report, and a 
transcript of a May 1987 personal hearing before the RO.  
Such evidence reflected complaints of back pain.  Indeed, 
upon VA examination in June 1986, the veteran complained of 
persistent lumbar back pain, with aching and numbness below 
the knees.  Furthermore, at his May 1987 personal hearing, he 
complained of constant back pain.  (Transcript "T" at 2.)  
He medicated with Darvon N and Motrin and had received 
steroid shots in the past.  (T. at 2-3.)  He also testified 
as to constant tingling down into the foot.  He had 
difficulty bending forward and sitting in his car was a 
chore.  (T. at 4.)  

Despite the subjective complaints detailed above, upon VA 
examination in June 1986, there was no paraspinous muscle 
spasm and straight leg raising was negative bilaterally.  The 
sensory system was intact bilaterally.  He had flexion to 40 
degrees, lateral flexion to 30 degrees bilaterally and 
rotation to 30 degrees, with pain and difficulty.  The 
examination report did not note that the veteran was 
unemployable.  Moreover, the VA clinical records associated 
with the claims file at the time of the November 1988 Board 
decision also did not contain a clinical opinion of 
unemployability.  

Regarding occupational skills, the veteran indicated at his 
May 1987 hearing that he had worked as a maintenance 
engineer, steam boiler operator, and knew quite a bit about 
electricity, plumbing, painting and carpentry.  (T. at 6.)  
The veteran's TDIU application received in December 1984 
indicated employment history as an oilfield roughneck, 
warehouseman, maintenance engineer, and assembly lineman.  He 
reported he became too disabled to work in May 1984, and last 
worked in 1983.  In a statement dated in December 1984, the 
veteran additionally reported employment history as a 
clerk/carrier for the United States Postal Service beginning 
in March 1980.  He reportedly became unable to carry out his 
duties as a clerk/carrier, and was terminated from 
employment.  

Based on a review of the above evidence, the Board denied the 
veteran's request to restore a grant of TDIU.  

From a review of the November 1988 Board decision, it is 
clear that the correct facts, as they were known at the time, 
were considered.  Indeed, the discussion of evidence is 
essentially consistent with the facts as set forth above.  
There does appear to be a slight discrepancy as to the 
veteran's educational history.  Specifically, the veteran's 
December 1984 VA Form 21-8940 indicates 2 years of college 
experience, while the Board decision states that the veteran 
had only a 12th grade education.  However, this error is not 
significant, as it does not affect the outcome of the Board's 
November 1988 conclusion.  Indeed, if anything, the veteran's 
advanced educational background further bolsters the Board's 
decision not to restore a grant of TDIU.  Moreover, to the 
extent the veteran is arguing that there was insufficient 
evidence in 1988 to support the Board's decision upholding 
the termination of TDIU, such allegations are not sufficient 
for a claim of clear and unmistakable error, as the veteran 
is essentially disagreeing with the Board's weighing of the 
evidence, which does not amount to CUE.  See 38 C.F.R. § 
20.1403(d)(3).

In addition, the November 1988 Board decision did not involve 
an incorrect application of law.  In concluding that the 
record contained clear and convincing evidence to show that 
veteran's service-connected back disability was not of such 
severity as to preclude employability, the Board considered 
the proper legal standard.  The appellant has not provided 
any evidence demonstrating that the standard that TDIU cannot 
be terminated absent clear and convincing evidence of 
employability was misapplied by the Board in 1988. The 
medical evidence of record clearly indicated that the 
appellant was not precluded from gainful employment, despite 
limitations on some forms of physically strenuous employment.  
The appellant's representative's allegation that his lack of 
previous work experience in less strenuous forms of 
employment precluded him from obtaining gainful employment 
altogether is merely hypothetical.  The evidence of record 
clearly demonstrated that had sufficient education to obtain 
gainful, non-strenuous employment, but that the appellant did 
not seek non-strenuous employment or vocational training.  
Furthermore, the Board points out that the appellant remained 
capable of performing his activities of daily living.  As 
such, reasonable minds could differ as to the appellant's 
employability, and there is no CUE in the November 1988 Board 
decision.  

CUE- IR, back disability

Historically, the veteran was first awarded service 
connection for a back disability in a January 1979 rating 
decision.  At that time, a 20 percent evaluation was 
assigned.  In an April 1984 rating decision, the evaluation 
was increased to 40 percent, effective from December 1983.  
Next, in a November 1984 rating action, his disability 
evaluation was again increased, to 60 percent, effective from 
November 1984, following termination of a temporary total 
convalescence rating pursuant to 38 C.F.R. § 4.30.

In an October 1, 1986 rating determination, the veteran's 
disability evaluation for herniated nucleus pulposus was 
reduced to 40 percent disabling, effective January 1987.  He 
appealed that determination but it was ultimately confirmed 
by the Board in November 1988.  The veteran contends that 
such November 1988 determination contained CUE.  

The pertinent evidence of record at the time of the November 
1988 Board denial included VA outpatient treatment reports 
dated in 1986, a June 1986 VA examination report, and a 
transcript of a May 1987 personal hearing before the RO.  
Based on a review of such evidence, the Board denied a rating 
in excess of 40 percent for herniated nucleus pulposus, L4-
L5, right, with residuals of lumbar laminectomy.  

From a review of the November 1988 Board decision, it is 
clear that the correct facts, as they were known at the time, 
were considered and that the Board, in November 1988, did not 
incorrectly apply the law in effect at that time.  The 
decision correctly sets forth the diagnostic criteria for 
Code section 5293, under which the veteran's back disability 
was rated.  More significantly, there was a basis in the 
record for the Board's conclusion that the veteran was not 
entitled to a higher, 60 percent disability evaluation for 
his back disability.  The veteran was provided a VA 
examination and his VA medical records were reviewed.  The 
May 1986 VA examination report did not show evidence of 
muscle spasm, straight leg raising was negative, and his 
sensory system and reflexes were intact.  Likewise, a March 
1988 CT scan of the lumbar spine did not demonstrate disc 
herniations, despite some post-surgical facet hypertrophy at 
L5, and a neurological evaluation showed intact cranial 
nerves, full strength, and intact vibratory and 
proprioception, despite some evidence of lumbar 
radiculopathy, namely decreased sensation to pinprick.  
However, there was no evidence of sciatic neuropathy with 
demonstrable muscle spasm or absent ankle jerk, or other 
neurological findings appropriate to the site of a diseased 
disc, as required for a 60 percent rating.  Therefore, the 
Board's decision that the appellant was not entitled to a 
higher, 60 percent disability rating for his back disorder 
was not clearly and unmistakably erroneous. 

With respect to the alleged inadequacy of the appellant's VA 
examination, this amounts to a dispute over VA's duty to 
assist, which does not amount to a valid claim of CUE.  See 
38 C.F.R. § 20.1404(d).

Moreover, the Board acknowledges that the November 1988 Board 
decision did not consider alternate diagnostic codes.  
However, in order for such omission to constitute CUE, it 
must be demonstrated that, had other Code sections been 
reviewed, the only appropriate conclusion would have been 
that an increased rating was warranted.  Here, Diagnostic 
Codes 5286 and 5289 afforded ratings in excess of 40 percent 
under the Rating Schedule as it existed at the time of the 
November 1988 decision.  However, to be entitled to such 
ratings, the evidence of record must have shown ankylosis.  
As ankylosis was not demonstrated, the Board's failure to 
consider alternate rating Codes did not amount to CUE.  




ORDER

There was no clear and unmistakable error in a November 8, 
1988, Board decision that denied restoration of a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability, and the motion to revise 
that decision is denied.  

There was no clear and unmistakable error in a November 8, 
1988, Board decision that denied entitlement to an evaluation 
in excess of 40 percent for his service-connected herniated 
nucleus pulposus, L4-L5, and the motion to revise that 
decision is denied.  



                       
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



